Citation Nr: 1336639	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active duty from March 1969 to August 1970. He died in June 1997. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2012, a Travel Board hearing was held at the RO before the undersigned before the undersigned acting Veterans' Law Judge. A transcript of the hearing has been associated with the claims folder. 


FINDING OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange while there.

2. The Veteran died in June 1997 and the death certificate shows the immediate cause of his death as cancer of colon.

2. At the time of his death, service connection was in effect for a left knee disorder, rated 20-percent disabling.

3. Colon cancer is not a disease presumptively associated with herbicide exposure.

4. A service-connected disability was neither the principal nor contributory cause of his death.

5. The evidence overwhelming shows that the Veteran's colon was the primary site or situs of his metastatic colon cancer, not his lungs, and colon cancer did not first manifest during his service or in the first year after separation from active duty, and is not shown to be related to his military service, to include presumed exposure to Agent Orange or a service connected disability. 


CONCLUSION OF LAW

A disability incurred or aggravated in service or that may be presumed to have been incurred in service did not cause or contribute substantially or materially to the Veteran's death including as a result of his exposure to Agent Orange nor related to a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Before addressing the merits of the appellant's claim, the Board is required to ensure that VA's duties to notify and assist her with her claim have been satisfied under the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Upon receipt of a complete or substantially complete application, the VCAA requires that VA inform the claimant of any information and medical or lay evidence not then of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom, Hartman v. Nicholson, 483 F.3d 1311 (2007). So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486.

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

This duty to notify has been satisfied in this particular case by means of a letter from the RO to the appellant in July 2008. As required, the letter - especially in combination - informed her of the evidence required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence. The claim was adjudicated by the RO in September 2008. As well, the RO readjudicated the claim in the January 2010 SOC, so since providing that additional Hupp notice. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3 159. VA has obtained all medical and other records that she and her representative have identified as potentially pertinent. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim. See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As for the additional duty VA has to assist her in the development of the claim, this duty includes assistance in the procurement of service treatment records and other pertinent records and providing an examination when needed to fairly decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit Court held that VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation, which is defined as a payment to a Veteran. Moreover, 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination. Under 38 U.S.C.A. § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."

Here, as will be discussed, the weight of the evidence does not support a finding that the situs or primary site of the cancer that caused his death was other than the Veteran's colon or that his metastatic colon cancer is related to his military service, including resumed exposure to Agent Orange or a service connected disability. There, then, is not the required indication of a relationship or correlation between any injury, event or disease during his service and his eventual, and ultimately fatal, conditions. In light of these facts, there is no indication that further medical evidence is required here such as a medical opinion regarding the initial site of the Veteran's cancer nor to determine whether his colon cancer was related to his military service or exposure to herbicides since there is no medical evidence to support an assertion that the Veteran's death was related to service or a service-connected disability.

The Board thus finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without undue prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993). Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable. Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the appellant with her claim. Therefore, the Board may proceed with the adjudication of the underlying merits of her claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 


Service connection for the Cause of Death

The appellant claims that the primary site of the cancer that caused the Veteran's death was his lungs and rather than his colon, therefore service connection is warranted as he is presumed to have been exposed to herbicides and lung cancer is presumed disease. 

A service-connected disability is one that was incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303(a). 

A malignant (cancerous) tumor will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year of a Veteran's separation from service. This presumption is rebuttable by affirmative evidence to the contrary, however. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309(a).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability. See 38 U.S.C.A. § 1310. The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 C.F.R. §3.312(a). 

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b) (2012). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. §3.312 (c) (2013). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. §3.312 (c)(4).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). For the purpose of this presumption, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during this period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If a Veteran, who served in the Republic of Vietnam during the Vietnam era, was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be presumptively service connected (meaning presumptively associated with that service), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e). These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2012); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases listed at 38 C.F.R. § 3.309(e), however, shall have become manifest to a degree of 10-percent or more disabling at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10-percent or more disabling within a year after the last date on which the Veteran was exposed to anherbicide agent during active military, naval, or air service. 38 C.F.R. §3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements. First, a claimant must show the Veteran served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed. See 38 U.S.C.A. § 1116; 38 C.F.R. §3.307(a)(6). Second, the claimant must show the Veteran had a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e). See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Factual Background

The Veteran's DD Form 214 documents that the Veteran served as a machine gunner during his military service, and he served in the Republic of Vietnam. Thus, the Board will accept that he was exposed to herbicides in the Republic of Vietnam. 

The Veteran's STRs are entirely negative for any complaint, findings or diagnoses referable to colon cancer or any colon or lung disorder or cancer for that matter. 

Service connection was in effect for a left knee injury, ligament tear, evaluated as 10 percent disabling effective from August 1970. 

Private hospital records from February 1994 show that the Veteran received treatment for carcinoma of the transverse colon that was found after a colonoscopy. A colon resection for carcinoma of the colon was performed. Laboratory findings revealed adenocarcinoma of the colon. 

Private hospital records from 1994 show the Veteran received treatment for metastatic colon carcinoma that spread to the liver which necessitated resection of the right lobe of the liver. In July 1995 a private medical report showed that the Veteran received treatment for isolated brain metastasis from carcinoma of the colon. A left frontoparietal craniotomy for a tumor was performed. 

In June 1996 private hospital records show that the Veteran received treatment for colon cancer, metastatic to the left upper lobe of the lung. A left thoracotomy and resection of the left upper lung lobe was performed. Private hospital records through April 1997 show that the Veteran received treatment for recurrence of metastatic colon cancer again involving the brain and lung. 

The Veteran developed right lung pneumonia by May 1997. A hospital report showed a diagnosis of acute pneumonia and carcinoma of the colon with liver metastases, with lung and brain metastases by history. The Veteran's condition deteriorated and his death ensued.

The certificate of death shows that the Veteran died on June [redacted], 1997 at a private hospital. An autopsy was not performed. The immediate cause of the Veteran's death was listed as cancer of colon, 3 years interval between onset and death. 


Analysis

The Board has reviewed the entire evidentiary record and concludes that service connection for the cause of the Veteran's death is not available here.
 
The Veteran served in Vietnam and his exposure to herbicides while there is presumed. However, colon cancer is not one of the cancers listed typically associated with said exposure. The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003). 
Nevertheless, as also explained, this does not altogether preclude the appellant from establishing entitlement to service connection based on the Veteran's presumed exposure to Agent Orange in Vietnam with sufficient proof of actual direct causation linking his terminal cancer to his military service. See again Combee, supra.

The Veteran's STRs are negative for cancer of the colon. The first medical evidence of colon cancer was in 1994, some 24 years after the Veteran's military service. At this point it warrants mentioning that the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence, so including lay evidence, in light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The medical evidence consistently shows that colon cancer was initially found subsequent to a colonoscopy in 1994. There is no medical evidence of colon cancer during service or within one year after service. 

The Veteran's colon cancer first shown in 1994, and later identified through laboratory findings as adenocarcinoma then metastasized to multiple organs, including the liver, brain, and left lung with subsequent recurrence to the brain and lung. There is absolutely no medical evidence that shows the primary site of the Veteran's cancer that caused his death to other than the colon, with subsequent metastasis to his other organs including the lungs. 

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); 

While the appellant is competent to report her observations about the Veteran's illness, cancer is not the type of disease that a lay person can provide persuasive testimony concerning its etiology or diagnosis or its origin or situs, because it is a complex, not simple, condition. In the absence of any supporting findings, it must be said that, her assertions that the Veteran's lung was the primary site of the Veteran's cancer lacks probative weight regarding any relationship or correlation between this condition, the Veteran's service, and his death. Further, the evidentiary data is most probative and Veteran's adenocarcinoma cancer was the colon with metastasis to other organs, including the lung. Further, because colon cancer is not shown to have existed in the first year post service, presumptive service connection is not warranted alternatively under 38 C.F.R. §3.309(a), or as a result of exposure to herbicides, since there is absolutely no supporting medical evidence. There is also no medical evidence to suggest that the Veteran's service connected left knee disability is in any way related to the colon cancer that caused his death, so service connection for the cause of the Veteran's death is not warranted on any alternative bases. 

For these reasons and bases, the Board concludes that the preponderance of the evidence is against this claim for service connection for cause of the Veteran's death. And since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As such, the appeal must be denied.



ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


